


117 HR 3379 IH: Modernizing the Collegiate Student Athlete Experience Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3379
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Chabot introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To establish a government corporation to oversee student athlete agents and third-party licensees of student athlete publicity rights, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Modernizing the Collegiate Student Athlete Experience Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Establishment of National Intercollegiate Compensation Corporation.
Sec. 3. Oversight of athlete agents and third-party licensees.
Sec. 4. Covered compensation provided by third parties.
Sec. 5. Enforcement by Federal Trade Commission.
Sec. 6. Ability of student athletes to enter into agency contracts and name, image, and likeness agreements.
Sec. 7. Role of intercollegiate athletics associations and conferences.
Sec. 8. Employment matters.
Sec. 9. Limitation of liability.
Sec. 10. Preemption.
Sec. 11. Definitions.
2.Establishment of National Intercollegiate Compensation Corporation
(a)EstablishmentThere is established a government corporation, to be known as the National Intercollegiate Compensation Corporation, which shall not for any purpose be an agency or instrumentality of the United States Government and shall be subject to the provisions of this Act. (b)Membership in Corporation (1)In generalThe members of the Corporation shall be institutions of higher education.
(2)EligibilityThe criteria for an institution of higher education to be eligible to be a member of the Corporation shall be provided in the constitution and bylaws of the Corporation. (c)Board of Directors (1)In generalThe Corporation shall be governed by a Board of Directors.
(2)Membership
(A)In generalThe Board shall be composed of the following: (i)One representative from each of the top 10 conferences in annual revenue (as determined under subparagraph (B)), who shall be chosen by the conference and shall serve a term of 3 years.
(ii)One representative from each of the 5 geographic regions of institutions of higher education that are not members of a conference described in clause (i), who shall be chosen by the institutions of higher education of the region and shall serve a term of 3 years. (iii)Two former corporate executives, who shall be selected as provided in subparagraph (D) and shall serve a term of 2 years.
(iv)Three representatives of an intercollegiate athletics association, who shall be selected by the association and shall serve a term to be determined by the association. (v)One former student athlete from each of the 5 geographic regions, who shall be chosen by vote of the current student athletes in the region and shall serve a term of 3 years.
(B)Determination of annual revenueFor purposes of subparagraph (A)(i), the annual revenue of a conference— (i)except as provided in clause (ii), shall be the average of the annual revenue of the conference published in intercollegiate athletics association financial data for the 3 most recent years for which published intercollegiate athletics association financial data is available; and
(ii)after the date that is 5 years after the date of the enactment of this Act, may be determined using the method described in clause (i) or by an alternative method established by the Board. (C)Determination of 5 geographic regionsFor purposes of subparagraph (A), the 5 geographic regions shall be determined by an intercollegiate athletics association.
(D)Selection of former corporate executive membersThe members of the Board described in subparagraph (A)(iii) shall be selected— (i)in the case of the members initially serving under such subparagraph, by an intercollegiate athletics association; and
(ii)in the case of any members subsequently serving under such subparagraph, by the Board in accordance with criteria for selection that the Board shall establish. (3)ChairThe Chair of the Board shall be selected by the Board from among the members of the Board.
(4)MeetingsThe Board shall hold at least 2 in-person meetings each year. (5)Majority voteAny decision of the Board shall require an affirmative vote by a majority of the members of the Board present at the meeting.
(6)SubcommitteesThe Board may create subcommittees to oversee adjudications, investigations, and other matters before the Board. (7)Disclosures to CommissionEach member of the Board shall file an annual disclosure with the Commission to limit conflicts of interest.
(8)CompensationMembers of the Board shall serve without pay but may receive reimbursement from the Corporation for travel, lodging, and meal expenses incurred as a result of official duties performed as members of the Board. (d)Funding (1)Fees; self-fundingThe Corporation shall be funded by fees collected from registered athlete agents and registered third-party licensees, or from athlete agents and third-party licensees in connection with application for registration with the Corporation.
(2)No funding from institutions of higher education or Federal GovernmentThe Corporation may not receive any funds from an institution of higher education or the Federal Government. (3)Use of fundsThe Corporation may only use funds received by the Corporation to—
(A)carry out the functions of the Corporation under this Act; or (B)promote intercollegiate athletics.
(e)Governance and powers
(1)Constitution and bylawsThe Board shall adopt a constitution and bylaws for the Corporation. (2)General corporate powersThe Corporation may—
(A)establish and maintain offices to conduct the affairs of the Corporation; (B)enter into contracts, and accept gifts, legacies, and devises, in furtherance of the duties of the Corporation under this Act;
(C)acquire, own, lease, encumber, and transfer property as necessary to carry out the duties of the Corporation under this Act; (D)borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property as necessary to carry out the duties of the Corporation under this Act;
(E)publish a magazine, newsletter, and other publications consistent with the duties of the Corporation under this Act; (F)approve and revoke membership in the Corporation; and
(G)conduct any other activity necessary and proper to carry out the duties of the Corporation under this Act. (f)Restrictions (1)Profit and stockThe Corporation may not engage in business for profit or issue stock.
(2)Political activitiesThe Corporation shall be nonpolitical and may not promote or oppose the candidacy of an individual seeking public office. (g)Headquarters, principal office, and meetingsThe Corporation shall maintain its principal office and national headquarters in a location in the United States decided by the Corporation. The Corporation may hold its annual and special meetings in the places decided by the Corporation. 
3.Oversight of athlete agents and third-party licensees
(a)Registration required
(1)Athlete agentsIt shall be unlawful for an athlete agent to enter into an agency contract with a student athlete, or to directly or indirectly recruit or solicit a student athlete to enter into an agency contract, unless such athlete agent is a registered athlete agent. (2)Third-party licenseesIt shall be unlawful for a third-party licensee to license publicity rights from any student athlete or group of student athletes, unless such third-party licensee is a registered third-party licensee.
(b)Rules for athlete agents and third-Party licensees
(1)In generalThe Board shall adopt rules that— (A)provide for how athlete agents and third-party licensees may register with the Corporation; and
(B)govern the conduct of registered athlete agents and registered third-party licensees. (2)Biannual disclosuresThe rules adopted under paragraph (1) shall require each registered athlete agent and each registered third-party licensee to file with the Corporation a biannual disclosure that lists each agency contract or name, image, and likeness agreement entered into by such athlete agent or third-party licensee during the period covered by the disclosure and summarizes the material terms of such contract or agreement, including any terms relating to price or compensation. 
(3)Compliance testsThe rules adopted under paragraph (1) shall require each registered athlete agent and each registered third-party licensee to take and pass, at least every 2 years, a compliance test developed by the Corporation that evaluates— (A)the ability of the athlete agent or third-party licensee to comply with the rules adopted under paragraph (1) and approved under paragraph (6); and
(B)the compliance of the athlete agent or third-party licensee with such rules during the preceding 2-year period. (4)Limitation on duration of contracts and agreementsThe rules adopted under paragraph (1) shall prohibit a registered athlete agent or registered third-party licensee from entering into an agency contract or name, image, and likeness agreement with a student athlete unless such contract or agreement—
(A)has a term of not more than 5 years; and (B)permits either party to terminate such contract or agreement without penalty at any time before the end of the term of such contract or agreement.
(5)ArbitrationThe rules adopted under paragraph (1) may require a registered athlete agent or registered third-party licensee to submit a dispute with a student athlete under an agency contract or name, image, and likeness agreement to arbitration by a neutral party. (6)Rules subject to Commission approval (A)In generalA rule adopted under paragraph (1) or any amendment to or repeal of such a rule (in this paragraph referred to as a proposed rule) may not take effect unless such proposed rule has been approved by the Commission.
(B)Filing with CommissionThe Board shall file with the Commission, in accordance with such rules as the Commission may prescribe, copies of any proposed rule. (C)PublicationThe Commission shall publish a proposed rule filed under subparagraph (B) and provide interested persons an opportunity to comment.
(D)TimelineNot later than 45 days after a proposed rule is published under subparagraph (C), the Commission shall approve or disapprove the proposed rule. (E)Standard for approvalThe Commission shall approve a proposed rule if the Commission finds that the proposed rule is consistent with the requirements and purposes of this Act. 
(c)Database of registered athlete agents and registered third-Party licenseesThe Corporation shall maintain, and make publicly available on the website of the Corporation, a searchable and updated database of registered athlete agents and registered third-party licensees, including the biannual disclosures filed by each such agent or licensee under subsection (b)(2). (d)Investigations (1)In generalThe Corporation may investigate violations of subsection (a) and the rules approved under subsection (b)(6).
(2)Subpoena power
(A)In generalThe Board may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter that the Corporation is empowered to investigate by paragraph (1). The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States. (B)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under subparagraph (A), the Board may apply to a United States district court for an order requiring such person to appear before the Board to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where such person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.
(C)Service of subpoenasThe subpoenas of the Board shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. (D)Service of processAll process of any court to which application is made under subparagraph (B) may be served in the judicial district in which the person required to be served resides or may be found.
(e)Enforcement of rules by Board
(1)In generalIf, after notice to a registered athlete agent or a registered third-party licensee and an opportunity for such agent or licensee to respond, the Board finds that such agent or licensee has violated a rule approved under subsection (b)(6), the Board may suspend the registration of such agent or licensee for not more than 3 years. (2)Appeal to Commission (A)In generalIn accordance with such rules as the Commission may prescribe, any registered athlete agent or registered third-party licensee subject to a final decision by the Board under paragraph (1) may obtain review by the Commission of such decision. The Commission may uphold or reverse such decision in whole or in part, including by reducing the period of any suspension of the registration of the athlete agent or third-party licensee.
(B)Standard of reviewIn any review of a decision of the Board under subparagraph (A), except when the Commission considers it necessary for the Commission to review the decision de novo— (i)the findings of the Board as to the facts, if supported by evidence, shall be conclusive; and
(ii)the Commission shall apply the same standard of review as a reviewing court under section 706 of title 5, United States Code. (f)Referral of violations of law to appropriate Federal agenciesIf the Board becomes aware of a violation or potential violation of Federal law by an athlete agent, third-party licensee, institution of higher education, intercollegiate athletics association, conference, or student athlete, the Board shall refer the matter to the appropriate Federal agency.
(g)Best practices and templates for contracts and agreementsThe Corporation shall— (1)conduct studies to develop best practices and templates for agency contracts and name, image, and likeness agreements; and
(2)make the best practices and templates developed under paragraph (1), including any updates to such best practices and templates, publicly available on the website of the Corporation. 4.Covered compensation provided by third partiesThe provision of covered compensation to a student athlete who is enrolled, or may in the future enroll, in an institution of higher education—
(1)may only be promised, paid, or permitted if the covered compensation is sourced from, and provided at the discretion of, a third party; and (2)may not be promised, paid, or permitted to induce—
(A)the recruitment of a student athlete to any institution of higher education or group of institutions of higher education; or (B)a student athlete to continue attending a particular institution of higher education. 
5.Enforcement by Federal Trade Commission
(a)Unfair or deceptive acts or practicesA violation of section 3(a) or 4, or a rule prescribed under such section, shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). (b)Actions by CommissionThe Commission shall enforce sections 3(a) and 4, and the rules prescribed under such sections, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
(c)Rulemaking authorityThe Commission may prescribe rules in accordance with section 553 of title 5, United States Code, to implement this Act. 6.Ability of student athletes to enter into agency contracts and name, image, and likeness agreements (a)Agency contractsAn intercollegiate athletics association, a conference, or an institution of higher education may not punish or prohibit the participation of a student athlete in an amateur intercollegiate athletic event or amateur intercollegiate athletic competition based on the student athlete having entered into an agency contract with a registered athlete agent.
(b)Name, image, and likeness agreements
(1)In generalExcept as provided in paragraph (2), an intercollegiate athletics association, a conference, or an institution of higher education may not punish or prohibit the participation of a student athlete in an amateur intercollegiate athletic event or amateur intercollegiate athletic competition based on the student athlete having entered into a name, image, and likeness agreement with a registered third-party licensee. (2)ExceptionsAn intercollegiate athletics association, a conference, or an institution of higher education may prohibit the participation of a student athlete in an amateur intercollegiate athletic event or amateur intercollegiate athletic competition based on the student athlete having entered into a name, image, and likeness agreement with a registered third-party licensee if—
(A)the agreement violates— (i)the code of student conduct of such intercollegiate athletics association, conference, or institution of higher education; or
(ii)section 4, a rule prescribed under such section, or a rule approved under section 3(b)(6); or (B)the student athlete fails to provide a copy of the agreement to an institution of higher education as required by paragraph (4).
(3)LimitationDuring and immediately before and after an amateur intercollegiate athletic event or amateur intercollegiate athletic competition, an institution of higher education may prohibit a student athlete enrolled in such institution from engaging in promotional or endorsement activities in connection with a name, image, and likeness agreement.  (4)Disclosures (A)Enrolled athletesWith respect to a student athlete enrolled in an institution of higher education who enters into a name, image, and likeness agreement, the student athlete shall, not later than 7 days after entering into the agreement, provide to the institution of higher education a copy of the agreement.
(B)Recruited athletesWith respect to a student athlete who is or may be recruited to attend, but is not yet enrolled in, an institution of higher education and who enters into a name, image, and likeness agreement, the student athlete shall, before signing a letter of intent or athletics aid agreement or paying an admissions acceptance fee, provide to the institution of higher education a copy of all current and expired name, image, and likeness agreements entered into by the student athlete. (c)Enforcement (1)Complaint by student athleteA student athlete may file with the Board a complaint alleging that an intercollegiate athletics association, a conference, or an institution of higher education has punished or prohibited the participation of the student athlete in an amateur intercollegiate athletic event or amateur intercollegiate athletic competition in violation of subsection (a) or (b).
(2)Order by BoardAfter providing notice and an opportunity to respond to an intercollegiate athletics association, conference, or institution of higher education against which a complaint of a student athlete is filed under paragraph (1), the Board shall issue an order— (A)stating the findings of the Board regarding whether the association, conference, or institution has punished or prohibited the participation of the student athlete in violation of subsection (a) or (b); and
(B)if the Board finds that the association, conference, or institution has punished or prohibited the participation of the student athlete in violation of subsection (a) or (b), directing the association, conference, or institution— (i)if such event or competition has not concluded when the order of the Board is issued, to remove the punishment or prohibition in such event or competition; and
(ii)to remove or not impose any similar punishment or prohibition with respect to the agency contract or name, image, and likeness agreement in question in any such events or competitions in the future. (3)Appeal to Commission (A)In generalIn accordance with such rules as the Commission may prescribe, any student athlete or intercollegiate athletics association, conference, or institution of higher education subject to a final order of the Board under paragraph (2) may obtain review of the order by the Commission. The Commission may uphold or reverse the order in whole or in part, including by modifying or adding a direction to the association, conference, or institution under subparagraph (B) of such paragraph.
(B)Standard of reviewIn any review of an order of the Board under subparagraph (A), except when the Commission considers it necessary for the Commission to review the order de novo— (i)the findings of the Board as to the facts, if supported by evidence, shall be conclusive; and
(ii)the Commission shall apply the same standard of review as a reviewing court under section 706 of title 5, United States Code. (C)Jurisdiction of CommissionNotwithstanding sections 4 and 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 44; 45(a)(2)) and any other jurisdictional limitation of the Commission, the Commission may review under subparagraph (A) an order of the Board that applies to an intercollegiate athletics association, conference, or institution of higher education that is—
(i)not organized to carry on business for its own profit or that of its members; or (ii)a public institution.
(4)Injunctive reliefIf, after the time for appeal to the Commission of an order of the Board under paragraph (2) has expired or the Commission has issued a final decision in any such appeal, an intercollegiate athletics association, conference, or institution of higher education fails to comply with the order, the student athlete who filed the complaint to which the order relates may bring in an appropriate district court of the United States a civil action to obtain an injunction directing the association, conference, or institution to comply with the order. (d)Conforming amendmentSection 3(b)(3) of the Sports Agent Responsibility and Trust Act (15 U.S.C. 7802(b)(3)) is amended by striking Warning to Student Athlete and all that follows through Within and inserting Notice to Student Athlete: Within. 
7.Role of intercollegiate athletics associations and conferencesNothing in this Act may be construed to prohibit an intercollegiate athletics association or conference from— (1)adopting rules, consistent with this Act and the rules approved under section 3(b)(6); and
(2)enforcing the rules adopted by the association or conference under paragraph (1) by— (A)declaring ineligible for competition a student athlete who, directly or indirectly (including through a family member of the student athlete acting on behalf of the student athlete), receives payments in violation of this Act or any such rule; and
(B)withholding 1 or more revenue distributions from an institution of higher education that makes payments in violation of this Act or any such rule. 8.Employment mattersNotwithstanding any other provision of Federal or State law, a student athlete may not be considered an employee of an intercollegiate athletics association, a conference, or an institution of higher education based on the participation of such student athlete in amateur intercollegiate athletic events or amateur intercollegiate athletic competitions.
9.Limitation of liabilityAn intercollegiate athletics association, a conference, or an institution of higher education that complies with the requirements under this Act shall not be subject to liability, based on action taken by the intercollegiate athletics association, conference, or institution of higher education before the date of the enactment of this Act, under— (1)any Federal or State statute relating to trade or competition; or
(2)any Federal or State statute relating to tortious interference based on concepts of unfair competition. 10.PreemptionNo State or political subdivision of a State may establish or continue in effect any law, regulation, rule, requirement, or standard that governs or regulates the compensation, publicity rights, employment status, or eligibility for competition of a student athlete, including any provision that governs or regulates the commercial use of the name, image, or likeness of a student athlete.
11.DefinitionsIn this Act: (1)Agency contractThe term agency contract means a written agreement in which a student athlete authorizes an individual to negotiate or solicit on behalf of the student athlete a name, image, and likeness agreement.
(2)Amateur intercollegiate athletic competitionThe term amateur intercollegiate athletic competition means any varsity game, meet, or other competition between or among teams sponsored by institutions of higher education. (3)Amateur intercollegiate athletic event (A)In generalThe term amateur intercollegiate athletic event means a game, meet, competition, banquet, practice, conditioning session, media session, or any other event relating to varsity intercollegiate athletics that has been organized or authorized by an athletics representative of an institution of higher education or by an intercollegiate athletics association or conference, regardless of whether such event occurs on or off the campus of an institution of higher education or during or outside the season for competition. 
(B)InclusionThe term amateur intercollegiate athletic event includes travel to and from any event described in subparagraph (A). (4)Athlete agent (A)In generalThe term athlete agent means an individual who enters into an agency contract with a student athlete, or directly or indirectly recruits or solicits a student athlete to enter into an agency contract.
(B)ExclusionThe term athlete agent does not include a spouse, parent, sibling, grandparent, or guardian of such student athlete, any legal counsel for purposes other than that of representative agency, or an individual acting solely on behalf of a professional sports team or professional sports organization. (5)Athletics boosterThe term athletics booster means any individual or entity that, directly or indirectly, through any other individual or entity or in any other manner—
(A)has provided 1 or more donations exceeding $5,000, in the aggregate, to obtain season tickets for any sport at an institution of higher education; (B)has made 1 or more financial contributions exceeding $5,000, in the aggregate, to the athletics department or other athletics management organization of an institution of higher education; or
(C)has assisted, or been requested by an employee of an institution of higher education to assist, in the recruitment of a student athlete.  (6)BoardThe term Board means the Board of Directors of the Corporation.
(7)CommissionThe term Commission means the Federal Trade Commission. (8)ConferenceThe term conference means any organization or association that—
(A)has as members 2 or more institutions of higher education; and (B)arranges championships and sets rules for varsity intercollegiate sports competition.
(9)CorporationThe term Corporation means the National Intercollegiate Compensation Corporation established by section 2(a). (10)Cost of attendanceThe term cost of attendance—
(A)has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll); and  (B)shall be calculated by the financial aid office of each institution applying the same standards, policies, and procedures for all students, including such amounts paid or provided by the institution for undergraduate and graduate studies at the institution.
(11)Covered compensation
(A)In generalThe term covered compensation means any form of payment or remuneration, including cash, benefits, awards, gifts, in-kind contributions, and any other form of payment or remuneration. (B)InclusionsThe term covered compensation includes social media compensation and payments for licensing or use of publicity rights or for other intellectual or intangible property rights under Federal or State law.
(C)ExclusionsThe term covered compensation does not include the payment or provision of the following: (i)Tuition, room, board, books, fees, and personal expenses paid or provided by an institution of higher education up to the full cost of attendance.
(ii)Federal Pell Grants and other State and Federal grants unrelated to, and not awarded with respect to, participation in varsity intercollegiate sports competition. (iii)Health insurance and the costs of health care wholly or partly self-funded by an intercollegiate athletics association, a conference, or an institution of higher education.
(iv)Disability and loss of value insurance that is wholly or partly self-funded by an intercollegiate athletics association, a conference, or an institution of higher education. (v)Career counseling or job placement services available to all students at an institution of higher education.
(vi)Payment of hourly wages and benefits for work actually performed (and not for participation in intercollegiate athletics) at a rate commensurate with the prevailing rate in the locality of an institution of higher education for similar work. (12)Former student athleteThe term former student athlete means a student athlete who is no longer eligible to participate in intercollegiate athletics.
(13)ImageThe term image, with respect to a student athlete, means a picture or video of the student athlete. (14)Institution of higher educationThe term institution of higher education means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that sponsors varsity intercollegiate sports competition in the United States.
(15)Intercollegiate athleticsThe term intercollegiate athletics means sports played at the collegiate level for which eligibility requirements for participation by student athletes are established by an association for the promotion or regulation of collegiate athletics. (16)Intercollegiate athletics associationThe term intercollegiate athletics association means any organization or association that—
(A)has as members 2 or more conferences; and (B)arranges championships and sets rules for varsity intercollegiate sports competition.
(17)LikenessThe term likeness, with respect to a student athlete, means a physical or digital depiction or representation of the student athlete. (18)Loss of value insuranceThe term loss of value insurance means insurance that protects the future contract value of a student athlete from decreasing below a predetermined amount due to significant injury or illness suffered by the student athlete during the designated coverage period of the insurance policy. 
(19)NameThe term name, with respect to a student athlete, means the first or last name of, the nickname of, or any other personal identifier of or directly related to the student athlete, when used in a context that reasonably identifies the student athlete with particularity. (20)Name, image, and likeness agreementThe term name, image, and likeness agreement means a contract or similar arrangement between a student athlete and a third-party licensee regarding the commercial use of the name, image, or likeness of the student athlete.
(21)Publicity rightThe term publicity right— (A)means a right that is recognized under a Federal or State law that permits an individual to control and profit from the commercial use of the name, image, or likeness of the individual; and
(B)includes any right that is licensed under a name, image, and likeness agreement. (22)Registered athlete agentThe term registered athlete agent means an athlete agent that is registered with the Corporation under section 3.
(23)Registered third-party licenseeThe term registered third-party licensee means a third-party licensee that is registered with the Corporation under section 3. (24)Social media compensationThe term social media compensation includes all forms of payment for engagement on social media received by a student athlete as a result of the use of the name, image, or likeness of the student athlete.
(25)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe. (26)Student athleteThe term student athlete means any individual enrolled in an institution of higher education who participates, or any individual who may be recruited to enroll in such an institution and participate, as a team member or competitor in varsity intercollegiate sports competition sponsored by the institution of higher education.
(27)Third partyThe term third party means an individual or entity that— (A)is not an athletics department or an athletics booster of an institution of higher education; and
(B)is unaffiliated with an athletics department or an athletics booster of an institution of higher education. (28)Third-party licensee (A)In generalThe term third-party licensee means any individual or entity that licenses publicity rights from any student athlete or group of student athletes.
(B)ExclusionThe term third-party licensee does not include any intercollegiate athletics association, conference, or institution of higher education. (29)UnaffiliatedWith respect to 2 or more individuals or entities, the term unaffiliated means that the individuals or entities do not share interrelated operations, common management, centralized control of labor relations, or common ownership or financial control.
(30)Varsity intercollegiate sports competitionThe term varsity intercollegiate sports competition means competition between and among collegiate sports teams that principally represent an institution of higher education at the highest level of competition.  